UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING ¨ Form 10-K¨ Form 20-F¨ Form 11-KT Form 10-Q ¨ Form 10-D¨ Form N-SAR¨ Form N-CSR For Period Ended: March31, 2012 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form 20-F¨ Transition Report on Form 11-K ¨ Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full name of registrant Keyuan Petrochemicals, Inc. Former name if applicable Address of principal executive office Qingshi Industrial Park, Ningbo Economic & Technological Development Zone City, state and zip code Ningbo, Zhejiang Province, P.R. China 315803 PART II RULES 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) Th reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Forms 10-K, 20-F, 11-K, N-SAR, or N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 11-K, 20-F, 10-Q, 10-D, N-SAR, N-CSR, or the transition report portion thereof, could not be filed within the prescribed time period. The Registrant is in the process of preparing its consolidated financial statements as of and for the three months ended March 31, 2012.The process of compiling and disseminating the information required to be included in its Form 10-Q interim report for the three months ended March 31, 2012, as well as the completion of the required review of the Registrant’s financial information, could not be completed by May 15, 2012 without incurring undue hardship and expense.The Registrant undertakes the responsibility to file such quarterly report no later than five calendar days after its original due date. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Chunfeng Tao
